MEMORANDUM **
Linda Mascarinas Manalac, a native and citizen of the Philippines, petitions for review of the decision of the Board of Immigration Appeals (“BIA”) dismissing her appeal from an immigration judge’s (“IJ”) order denying her applications for asylum, withholding of deportation, and voluntary departure. The transitional rules of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (“IIRIRA”) apply, and we have jurisdiction pursuant to 8 U.S.C. § 1105a(a). See Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997). We review the BIA’s factual findings for substantial evidence. Stoyanov v. INS, 172 F.3d 731, 735 (9th Cir.1999). We dismiss the petition in part and grant the petition in part.
After de novo review, the BIA reversed the IJ’s adverse credibility finding, and denied Manalac’s applications for asylum and withholding of deportation on the merits. However, the BIA failed to state any reasons for denying the applications on the merits even though the IJ denied the applications on the basis of adverse credibility and did not reach the merits. See id. at 736 (holding that “in order to establish an alternative holding on the merits, the BIA must provide a reasoned analysis of the legal basis for its holding, specifying as well the particular facts on which that holding relies[]”). Thus, we vacate the BIA’s decision regarding asylum and withholding of deportation and remand for further proceedings consistent with this disposition.
We lack jurisdiction under IIRIRA’s transitional rules to consider Manalac’s challenge to the discretionary denial of voluntary departure. See Antonio-Cruz v. INS, 147 F.3d 1129, 1130 (9th Cir.1998).
PETITION DISMISSED IN PART; PETITION GRANTED IN PART; VACATED and REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.